
	

115 SRES 516 ATS: Designating the week of May 1 through May 7, 2018, as “National Physical Education and Sport Week”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 516
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2018
			Ms. Klobuchar (for herself and Mr. Thune) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of May 1 through May 7, 2018, as National Physical Education and Sport Week.
	
	
 Whereas according to the President’s Council on Sports, Fitness & Nutrition, overweight adolescents have a 70 percent chance of becoming overweight adults, and are at an increased risk for chronic disease, disability, and death;
 Whereas the Physical Activity Guidelines for Americans of the Department of Health and Human Services recommend that children and adolescents engage in at least 60 minutes of moderate-to-vigorous physical activity each day;
 Whereas according to the Centers for Disease Control and Prevention— (1)only 27 percent of high school students engage in 60 minutes a day of moderate-to-vigorous physical activity; and
 (2)14 percent of high school students do not engage in 60 or more minutes of any kind of physical activity;
 Whereas the people of the United States can work together to provide a supportive and active learning environment to prepare children and adolescents to lead healthy and physically active lives; and
 Whereas Congress strongly supports efforts to increase physical activity among youth and increase participation of youth in sports: Now, therefore, be it
		
	
 That the Senate— (1)designates the week of May 1 through May 7, 2018, as National Physical Education and Sport Week;
 (2)recognizes the central role of physical education and sports in creating a healthy lifestyle for children and adolescents; and
 (3)encourages school districts— (A)to implement physical education programs and classes;
 (B)to provide professional development to educators relating to physical health and wellness; (C)to work with community partners to provide opportunities to children and adolescents for physical activities before and after school, and during the summer months; and
 (D)to promote district-wide mental and physical health and wellness.  